Citation Nr: 0017959	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a ruptured eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from April 1973 
to May 1977, and from March 1980 to February 1986.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for aggravation 
of bilateral hearing loss and assigned a noncompensable 
disability evaluation from September 1995.  Service 
connection for a ruptured eardrum was denied.

In February 2000, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought in a March 2000 supplemental statement of the case.  
The veteran's claim was thereafter re-certified to the Board 
for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Upon a VA audiological evaluation conducted in January 
1999, the veteran's hearing acuity was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz (Hz) of 39 decibels (dB) in the right ear and 38 dB in 
the left ear, with speech discrimination ability of 94 
percent in each ear.

3.  Application of the puretone average and speech 
discrimination scores to table VI in the Rating Schedule 
results in the designation of "I" for the right ear and "I" 
for the left ear, which, when applied to table VII, results 
in a percentage evaluation for hearing impairment of zero 
percent (i.e., noncompensable).

4.  The veteran's right ear pain (eustachian tube 
dysfunction) following pressure chamber training in service 
was acute and transitory, and resolved by discharge.

5.  Medical evidence demonstrating a nexus between any 
current disability of the eardrum and the veteran's military 
service has not been presented.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met, under the rating criteria in 
effect prior to, or on and after June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 (1998 and 1999).

2.  The claim of entitlement to service connection for a 
ruptured eardrum is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records developed during the veteran's first 
period of active duty show that he had normal clinical 
evaluations of the ears-general and drums on enlistment 
examination in February 1973.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-----
40
LEFT
20
10
25
-----
40

No disqualifying defects or communicable diseases were noted 
on physical inspection in April 1973.

There was no mention of the presence of a ruptured eardrum 
during this period of active duty service.

The veteran had normal clinical evaluations of the ears-
general and drums on separation examination in April 1977.  
Bilateral hearing acuity was noted to be 15/15 on both 
whispered voice (WV) and spoken voice (SV) testing.

Service medical records pertaining to the veteran's second 
period of active duty show that he had normal clinical 
evaluations of the ears-general and drums on 
re-enlistment examination in January 1980.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
35
LEFT
5
0
30
40
35

On January 4, 1984, during pressure chamber testing, the 
veteran complained of trouble clearing on the way down 
followed by right ear pain.  Preliminary examination did not 
reveal the presence of a rupture.  However, the veteran was 
referred to the ENT Clinic.  On ENT consultation evaluation, 
the veteran was noted to be unable to valsalvo.  He 
complained of decreased hearing with intermittent pain in the 
right ear.  Physical examination revealed that the left 
tympanic membrane was within normal limits (WNL).  However, 
the right tympanic membrane appeared red secondary to 
squeeze.  The examiner also noted that there appeared to be 
bubbles.  Weber testing invoked no response.  Rhine's test 
revealed that air conduction (AC) was greater than bone 
conduction (BC).  The diagnostic impression was barotrauma.

On January 10, 1984, the veteran underwent eustachian tubal 
function (ETF) testing.  The left ear (AS) showed normal 
intermittence.  The right ear (AD) had a Type-C curve.  The 
test results showed normal Toynbee and valsalva in both ears, 
but the right ear retained negative middle ear pressure.  The 
diagnostic impression was that ETF was normal in the left ear 
and partially recovered in the right ear; the middle ear was 
not completely resolved post squeeze.

On January 15, 1984, the veteran underwent follow-up ETF 
testing, which showed normal results in both ears.  The 
veteran was deemed fit for additional pressure testing.

The veteran had normal clinical evaluations of the ears-
general and drums on final separation examination in February 
1986.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
30
45
40
LEFT
10
5
35
40
40

It was remarked that the veteran had decreased bilateral 
hearing.  He was advised to hearing protection, although the 
condition was not currently disabling (NCD).

The veteran filed his original claims for service connection 
for bilateral hearing loss and ruptured eardrums in September 
1995.

Medical records obtained from the United States Civil Service 
Commission show that the veteran was afforded examination for 
purposes of civilian employment by the Air Force in July 1977 
and March 1988.  Both examination reports included 
audiometric findings reflecting a bilateral hearing loss.  
The examination report developed in March 1988 specifically 
noted that the eyes, ears, nose and throat were within normal 
limits.

VA treatment records developed in August and September of 
1995 were also obtained.  The August 1995 record shows that 
the veteran reported a history of both eardrums rupturing 
with bleeding while in a decompression chamber in service.  
Physical examination at that time revealed that the tympanic 
membranae were intact with a small scar on the right.

The veteran was afforded a VA otolaryngological examination 
in April 1996.  The veteran stated that he was told that he 
possibly had bilateral ruptured eardrums.  He than recalled 
that while undergoing submarine training in a pressure 
chamber, in approximately 1983, he began to bleed from the 
ears.  The veteran served as a cook in submarines, and 
related noise exposure from engine noise and cook equipment.  
He also stated that he possibly had ear infections over the 
years, but could not recall any details at that time.  On 
physical examination, it was noted that the auricles and ear 
canals were normal.  The right tympanic membrane was 
retracted, but otherwise normal.  The left tympanic membrane 
was normal.  The tympanum could not be visualized.  The 
mastoids were not tender.  No active ear disease was present.  
There was no infectious disease of the middle or inner ears.  
It was remarked that the disease was not affecting any 
function other than hearing, such as balance, and was not 
associated with upper respiratory disease.  The diagnoses 
were history of difficulty hearing and intermittent tinnitus.

The accompanying April 1996 VA audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
55
LEFT
15
10
45
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The veteran's service personnel records confirm that he 
attended U.S. Navy Submarine Training from December 1983 to 
February 1984.
Medical records developed by the United States Civil Service 
Commission in 1996 and 1997 show that the veteran was 
afforded examination for purposes of civilian employment by 
the Air Force in August 1996.  On this occasion, the veteran 
was noted to have mild scarring of the tympanic membranes.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
60
LEFT
35
30
50
60
60

A June 1997 Memorandum of the Acting Civilian Officer of the 
Air Force recommended that the veteran not be placed in any 
position that would expose him to hazardous noises.

In July 1997, the veteran was treated by a Dr. Dickerson for 
evaluation of hearing loss and tinnitus due to a history of 
an ear rupture 14 years prior.  It was noted that the veteran 
had a bilateral high frequency hearing sensorineural hearing 
loss.  He had type A tympanums.  Physical examination was 
essentially normal.  The diagnoses were: (1) sensorineural 
hearing loss, questionably noise induced, with a notches 
pattern; and (2) tinnitus.

VA treatment records developed between January and October 
1997 show treatment on occasion for progressively slow, 
bilateral sensorineural hearing loss and tinnitus.

The veteran was afforded a VA otolaryngological examination 
in February 1998.  On physical examination, it was noted that 
the mastoids were negative.  The external ears were well-
formed.  There was no congenital deformity.  External canals 
were patent bilaterally with normal size configurations and 
without any stenosis, obstruction or foreign bodies.  There 
was no evidence of infection.  The tympanic membranes were 
easily visualized.  Light reflex was preserved.  There was 
some hyperemia of both tympanic membranes.  There were no 
scars, perforations or retractions noted.  The nose and 
throat were negative.  Tuning fork examination indicated that 
air conduction was greater than bone conduction.  The 
diagnosis was bilateral hearing loss with tinnitus.

The accompanying February 1998 VA audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
45
50
LEFT
20
10
40
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The veteran was also afforded VA otolaryngological 
examination in January 1999, at which time it was noted that 
he presented as well-developed, well-nourished and in no 
acute distress.  There were no deformities of the auricles.  
The external canals were patent and appeared normal.  The 
tympanic membranae were intact with normal landmarks.  The 
tympanums were not visualized.  The mastoids were not tender.  
There was no active ear disease present.  The veteran did not 
have any infections of the middle or inner ear.  The 
diagnoses included history of barotitis in 1982 with 
perforation of the ear drums; but normal physical examination 
at present.

The accompanying January 1999 VA audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
45
50
LEFT
20
15
40
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

Analyses

I.  Evaluation of Bilateral Hearing Loss

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Francisco at 58.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period proceeding the effective date of the 
amendment.  VAOPGCPREC 03-2000 (Apr. 10, 2000).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The regulations pertaining to the rating of service-connected 
hearing loss were amended during the pendency of the 
veteran's appeal.  64 FR 25202 (May 11, 1999); compare 38 
C.F.R. §§ 4.85, 4.87, DC 6100 (effective prior to June 10, 
1999) and 38 C.F.R. § 4.85, 4.86, DC 6100 (effective from 
June 10, 1999).  As stated above, this requires that the 
version of the regulations most favorable to the veteran be 
applied to his claim.  Karnas, supra.  In this case, the 
Board finds that neither set of regulations is more favorable 
to the veteran; no substantive changes that are applicable to 
his claim were made.  The amended regulations incorporate 
some non-substantive changes to ensure that current medical 
terminology and unambiguous criteria are used and to reflect 
current medical advances.  See 64 FR 25202 (May 11, 1999).  
The tables used to assign the Roman numerals and, then, to 
assign the appropriate disability rating remain unchanged.  
The amended regulations do include additional provisions that 
pertain to hearing loss of 55 decibels or more in each of the 
4 specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (1999).  However, these 
provisions are not pertinent in this case.  The veteran does 
not have hearing loss of 55 decibels in all 4 respective 
frequencies, nor a 30 decibel loss at 1000 Hertz and a 70 
decibels loss at 2000 Hertz.  Overall, the Board finds that 
neither the old or amended regulations pertaining to the 
rating of hearing loss are more favorable to the veteran; 
they are the same.  Karnas, supra.

Under both the old and amended hearing loss regulations, 
evaluations of hearing loss range from noncompensable (0 
percent) to 100 percent based on whether the disability is 
unilateral or bilateral and based on the severity of organic 
impairment of hearing acuity as noted by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from service-connected defective hearing, the 
revised rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 
6100 (1999).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

Applying the audiometric test results of the most recent 
January 1999 VA evaluation report to Table VI of the Rating 
Schedule, the Roman numeric designation is "I" for both 
ears.  38 C.F.R. § 4.85, Table VI (1999).  When the formula 
in Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
noncompensable (0 percent) disability rating for the 
veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII (1999).

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  The Board finds, however, 
that the most recent evidence does not reflect puretone 
thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB or more; or a simultaneous puretone 
threshold of 30 dB or less at 1000 Hertz and a puretone 
threshold of 70 dB or more at 2000 Hertz.

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for his 
service-connected bilateral hearing loss, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for bilateral hearing loss in 
September 1995.  Upon reviewing the longitudinal record in 
this case, the Board finds that, at no time since the filing 
of the claim for service connection, has the veteran's 
disability been more disabling than as currently rated under 
the present decision.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, this does not entitle him to a higher 
disability evaluation for defective hearing since the 
disability ratings for defective hearing are derived from a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The regulatory criteria contained in the rating schedule are 
quite specific.  Applying the criteria of 38 C.F.R. § 4.85 
(1999), and using Tables VI and VII, only a noncompensable 
evaluation is warranted.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


II.  Ruptured Eardrums

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran alleges that the injury in question was incurred 
during pressure chamber testing during peacetime service.

While it is not doubted that the veteran incurred a 
barotrauma of the ears during his period of active duty, 
service connection for ruptured eardrum is not warranted.  
There is no objective evidence whatsoever that the eardrums 
were actually perforated during service.  Although the 
January 1984 otolaryngological examiner stated that the 
veteran's right tympanic membrane was red secondary to 
squeeze, there was no dispositive evidence of a perforation 
at that time or upon final separation examination in February 
1986.



The Board is also cognizant of the fact that the veteran has 
been seen on occasion with mild scarring and hyperemia of the 
tympanic membranes in 1996 and thereafter, but there is no 
competent evidence establishing continuity of residuals of 
barotrauma since service or of a nexus between any disability 
and service.  As such, the veteran has not provided a 
plausible medical nexus between his current eardrum condition 
and active duty service.  See Hicks v. West, 12 Vet. App. 86, 
90 (1998).

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran has asserted that his 
current symptomatology is proximately due to his active duty 
service, it noted that he has not presented any evidence 
whatsoever to show that he possesses the requisite medical 
expertise to render such an opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for a 
ruptured eardrum, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claim, therefore, must be denied.

In addition, where a claims is otherwise not well grounded, 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claims, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with each 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

The claim of entitlement to service connection for a ruptured 
eardrum is denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

